Title: From Benjamin Franklin to Thomas Wren, 26 February 1780
From: Franklin, Benjamin
To: Wren, Thomas


Revd. Sir
Passy, Feb. 26. 1780
Your great attention to the wants of our poor captiv’d Countrymen, and your kind and charitable Care of Them in their sickness and other Distresses; I have often heard spoken of by such as have escaped and pass’d thro’ this Place, in the strongest Terms of grateful aknowledgements. I beg you to accept among the rest, my sincere and hearty Thanks, and my best Wishes for your Health and Prosperity.—
I have put a Little Money, lately in to the hands of Mr. Digges, and now some in to those of Mr. Hodgson, for the Relief of the most pressing Necessities of the Remaining Prisoners. Those Gentlemen will I suppose request your Assistance in the disposition of it. I should have done it when I heard the subscription was near exhausted, if I had not been flattered with The hope That they would sooner have been exchanged, first on Account of the solemn Paroles in writing given by Numbers of Englishmen taken by our Vessels and set at Liberty, and then against those carried in to Holland: But the Paroles after long Indecision I am lately told are rejected, and the Exchange I propos’d in Holland was refus’d at first on the Expectation of retaking them in their Way to france, and tho’ afterwards agreed to it was thro’ another Channel, and for other Prisoners.— These Delays have not been owing to any Neglect of mine, as the Prisoners of Forton in a Letter to me of the 3d. Instant inform me, They are frequently assured. On enquiring I did not find that we had actually here a sufficient Number of English to answer another Cartel, unless the British Governement would have allow’d the Paroles. I kept the alliance in Europe, and join’d her to the little Squadron under Capt Jones, principally in hope of obtaining more Prisoners to compleat the Exchange, and I can now inform our People that this Latter View will be accomplished, the Minister of the Marine here, having given me Assurances that the Cartels bringing over Americans shall immediately have the same Number of English in Exchange to the Amount of 500. We have also two or three Privateers out who have already brought in near 100, and are daily making more Prisoners, so that I hope their Confinement of our People now nearly at an End. I shall be happy to see them at liberty in france, and will assist them what I can in returning to their native Country. I have some Reason to think that the Delays were rather occasioned by the Weakness or Impatience of Those Prisoners who basely deserted the Cause of their Country, and entred with its Enemies; this naturally gave hopes that more might do the Same and that the longer confinement the greater would be the Defection probably and thence the Determination relating to The paroles was kept back and I had no positive Answer till within these Two Weeks.
The Prisoners not having signed their above mentioned Letters with any Names, but requesting me to answer it in a Letter to you, occasions my desiring that you would be so good as to communicate to them the Contents in such Manner as you shall judge best.
With very great Esteem and respect, which I should rejoice in an opportunity of demonstrating, I have the honour to be. Revd sir Your most obedient and most humble servant
BF.
Revd. Mr. Wren.
